Citation Nr: 0635355	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  05-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for back condition.

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for right ankle sprain.

4.  Whether new and material evidence has been submitted to 
reopen a service connection claim for tinea versicolor, trunk 
(claimed as skin rash).

5.  Whether new and material evidence has been submitted to 
reopen a service connection claim for varicose veins.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1955 to 
February 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied service connection for hearing loss, a 
back condition, right ankle sprain, tinea versicolor, and 
varicose veins, finding that the veteran had not submitted 
new and material evidence to reopen the claims.  Irrespective 
of the RO's actions, the Board must decide whether the 
veteran has submitted new and material evidence to reopen the 
claims of service connection.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  In November 2005, the veteran testified 
before the undersigned Veterans Law Judge at a Board 
videoconference hearing at the RO.

The issues of service connection for hearing loss, a back 
condition, right ankle sprain, tinea versicolor, and varicose 
veins are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1980, the RO denied entitlement to service 
connection for hearing loss on the basis that there was no 
evidence of in-service incurrence.  The veteran was notified 
of this decision and his procedural rights, but did not file 
an appeal.

2.  Evidence received since the August 1980 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for hearing loss.

3.  In November 1999, the RO denied entitlement to service 
connection for a low back condition on the basis that new and 
material evidence had not been submitted to reopen the claim.  
The veteran was notified of this decision and his procedural 
rights, but did not file an appeal.

4.  Evidence received since the November 1999 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a low back condition.

5.  In November 1999, the RO denied entitlement to service 
connection for right ankle sprain on the basis that there was 
no evidence of in-service incurrence.  The veteran was 
notified of this decision and his procedural rights, but did 
not file an appeal.

6.  Evidence received since the November 1999 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for right ankle sprain.

7.  In January 2000, the RO denied entitlement to service 
connection for tinea versicolor on the basis that new and 
material evidence had not been submitted to reopen the claim.  
The veteran was notified of this decision and his procedural 
rights, but did not file an appeal.

8.  Evidence received since the January 2000 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for tinea versicolor.

9.  In January 2000, the RO denied entitlement to service 
connection for varicose veins on the basis that new and 
material evidence had not been submitted to reopen the claim.  
The veteran was notified of this decision and his procedural 
rights, but did not file an appeal.

10.  Evidence received since the January 2000 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for varicose veins.


CONCLUSIONS OF LAW

1.  The August 1980 RO decision denying the claim of 
entitlement to service connection for hearing loss is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the August 1980 RO 
decision is new and material, and the claim of entitlement to 
service connection for hearing loss is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The November 1999 RO decision denying the claim of 
entitlement to service connection for a low back condition is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

4.  The evidence received subsequent to the November 1999 RO 
decision is new and material, and the claim of entitlement to 
service connection for a low back condition is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

5.  The November 1999 RO decision denying the claim of 
entitlement to service connection for right ankle sprain is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

6.  The evidence received subsequent to the November 1999 RO 
decision is new and material, and the claim of entitlement to 
service connection for right ankle sprain is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

7.  The January 2000 RO decision denying the claim of 
entitlement to service connection for tinea versicolor is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

8.  The evidence received subsequent to the January 2000 RO 
decision is new and material, and the claim of entitlement to 
service connection for tinea versicolor is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

9.  The January 2000 RO decision denying the claim of 
entitlement to service connection for varicose veins is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

10.  The evidence received subsequent to the January 2000 RO 
decision is new and material, and the claim of entitlement to 
service connection for varicose veins is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board has considered the veteran's claims to reopen 
service connection for hearing loss, a back condition, right 
ankle sprain, tinea versicolor, and varicose veins with 
respect to the VCAA of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002), including the new notice requirements, pursuant 
to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, given the 
favorable outcome below, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

New and material evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2006).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).




Hearing loss

The RO originally denied service connection for hearing loss 
in August 1980 on the basis that there was no evidence of in-
service incurrence.  None of the evidence considered at that 
time related to hearing loss.  The veteran was notified of 
this decision and his procedural rights in September 1980, 
but did not file an appeal.  Thus, the August 1980 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.202, 20.302 (a).  

In July 2003, the veteran filed a claim to reopen entitlement 
to service connection for hearing loss.  Relevant evidence 
considered since that time includes a December 1994 private 
audiology report, which shows hearing loss and the veteran's 
reports that he suffered hearing loss for 40 years.  He 
submitted statements and testimony that he was exposed to a 
considerable amount of noise in service, including noise from 
generators and heavy wheel vehicles and that he believed his 
hearing loss stemmed from that. 

The Board finds that the medical record and testimony 
received since the last RO decision are new and material.  
The evidence is new because it was not submitted or 
considered in the RO's previous rating decision.  38 C.F.R. 
§ 3.156(a).  The evidence also is material because it shows a 
current hearing loss disability, information concerning in-
service exposure to acoustic trauma, and ongoing complaints 
of hearing loss since service.  This evidence was not 
established at the time of the last rating decision; and 
raises a reasonable possibility of substantiating his service 
connection claim for hearing loss.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the evidence is both new 
and material and serves to reopen the veteran's claim.

Low back condition

The RO originally denied service connection for a low back 
condition in August 1980 on the basis that there was no 
evidence of any in-service incurrence.  Evidence considered 
at that time included a statement from a private physician, 
which showed treatment for low back pain in 1971 and 1973.  

The RO reconsidered the service connection claim for a low 
back condition in November 1999 and confirmed the denial, 
finding that the veteran had not submitted new and material 
evidence to reopen the claim.  The veteran was notified of 
this decision and his procedural rights, but did not file an 
appeal.  Thus, the November 1999 rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.202, 
20.302 (a).  

In July 2003, the veteran filed a claim to reopen entitlement 
to service connection for a back condition.  Relevant 
evidence considered since that time includes a statement from 
a private physician dated in July 2003 and August 2003 noting 
that the veteran has had chronic back pain, which the veteran 
felt started in 1956 in France and in a truck accident in 
1957.  In statements and testimony, the veteran reported that 
he injured his back in approximately April 1956, when he 
slipped and fell about 11 feet.  His wife testified that she 
knew the veteran before he went into service and that he had 
no problems with his back; but after service, she noticed a 
back problem. 

The Board finds that the medical statements and testimony 
received since the last RO decision are new and material.  
The evidence is new because it was not submitted or 
considered in the RO's previous rating decision.  38 C.F.R. 
§ 3.156(a).  The evidence also is material because it shows 
information concerning the in-service injury and complaints 
of chronic back pain since service.  This evidence was not 
established at the time of the last rating decision; and 
raises a reasonable possibility of substantiating his service 
connection claim for a low back condition.  38 C.F.R. § 
3.156(a).  Accordingly, the Board finds that the evidence is 
both new and material and serves to reopen the veteran's 
claim.

Right ankle strain

The RO originally denied service connection for right ankle 
strain in November 1999 on the basis that there was no 
evidence of any in-service incurrence.  Evidence considered 
at that time included private medical records, which showed 
the veteran fractured his right ankle in 1979.  The veteran 
was notified of this decision and his procedural rights, but 
did not file an appeal.  Thus, the November 1999 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.202, 20.302 (a).  

In July 2003, the veteran filed a claim to reopen entitlement 
to service connection for right ankle strain.  Relevant 
evidence considered since that time includes a statement from 
a private physician dated in July 2003 and August 2003 noting 
that the veteran had a right ankle injury in service and re-
injured it after service.  The physician noted that 
examination of the ankle after the post-service injury 
indicated that the ankle had been injured previously in the 
1950's.  In statements and testimony, the veteran further 
noted that he injured his ankle in service during basic 
training. 

The Board finds that the medical statements and testimony 
received since the last RO decision are new and material.  
The evidence is new because it was not submitted or 
considered in the RO's previous rating decision.  38 C.F.R. 
§ 3.156(a).  The evidence also is material because it shows 
information concerning the in-service injury.  This evidence 
was not established at the time of the last rating decision; 
and raises a reasonable possibility of substantiating his 
service connection claim for right ankle strain.  38 C.F.R. § 
3.156(a).  Accordingly, the Board finds that the evidence is 
both new and material and serves to reopen the veteran's 
claim.

Tinea versicolor

The RO originally denied service connection for tinea 
versicolor in August 1980 on the basis that there was no 
evidence of any in-service incurrence.  Evidence considered 
at that time included medical evidence showing treatment for 
tinea versicolor of the chest and ecchymosis of the left 
cheek in 1972.  

The RO reconsidered the service connection claim for tinea 
versicolor in January 2000 and confirmed the denial, finding 
that the veteran had not submitted new and material evidence 
to reopen the claim.  The veteran was notified of this 
decision and his procedural rights, but did not file an 
appeal.  Thus, the January 2000 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.202, 20.302 
(a).  

In July 2003, the veteran filed a claim to reopen entitlement 
to service connection for tinea versicolor.  Relevant 
evidence considered since that time includes a statement from 
a private physician dated in July 2003 and August 2003 noting 
that the veteran had a chronic rash, recurring since 
approximately 1956.  In statements and testimony, the veteran 
reported that he was diagnosed with a skin rash in service 
and was told it would remain with him throughout his 
lifetime.  His wife also testified that she had seen the 
tinea versicolor since 1958. 

The Board finds that the medical statements and testimony 
received since the last RO decision are new and material.  
The evidence is new because it was not submitted or 
considered in the RO's previous rating decision.  38 C.F.R. 
§ 3.156(a).  The evidence also is material because it shows 
information concerning the in-service treatment and a chronic 
skin disability since service.  This evidence was not 
established at the time of the last rating decision; and 
raises a reasonable possibility of substantiating his service 
connection claim for tinea versicolor.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the evidence is both new 
and material and serves to reopen the veteran's claim.

Varicose veins

The RO originally denied service connection for varicose 
veins in August 1980 on the basis that there was no evidence 
of any in-service incurrence.  Evidence considered at that 
time included medical evidence noting a surgery for varicose 
veins in 1957 and vascular ligation in 1970.  

The RO reconsidered the service connection claim for varicose 
veins in January 2000 and confirmed the denial, finding that 
the veteran had not submitted new and material evidence to 
reopen the claim.  The veteran was notified of this decision 
and his procedural rights, but did not file an appeal.  Thus, 
the January 2000 rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.202, 20.302 (a).  

In July 2003, the veteran filed a claim to reopen entitlement 
to service connection for varicose veins.  Relevant evidence 
considered since that time includes a statement from a 
private physician dated in July 2003 and August 2003 noting 
that the veteran had surgery on his right leg in 1957 for 
varicose veins and continued to have problems.  In statements 
and testimony, the veteran reported that he first noticed his 
varicose veins in service and had to be reassigned because 
jumping down from the trucks was aggravating his varicose 
veins.  His wife also testified that she remembered him 
telling her about his in-service surgery on his legs. 

The Board finds that the medical statements and testimony 
received since the last RO decision are new and material.  
The evidence is new because it was not submitted or 
considered in the RO's previous rating decision.  38 C.F.R. 
§ 3.156(a).  The evidence also is material because it shows 
information concerning the in-service treatment and chronic 
varicose veins since service.  This evidence was not 
established at the time of the last rating decision; and 
raises a reasonable possibility of substantiating his service 
connection claim for varicose veins.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the evidence is both new 
and material and serves to reopen the veteran's claim.


ORDER

New and material evidence has been submitted to reopen a 
service connection claim for hearing loss and the claim is 
reopened.

New and material evidence has been submitted to reopen a 
service connection claim for back condition and the claim is 
reopened.

New and material evidence has been submitted to reopen a 
service connection claim for right ankle sprain and the claim 
is reopened.

New and material evidence has been submitted to reopen a 
service connection claim for tinea versicolor, trunk (claimed 
as skin rash) and the claim is reopened.

New and material evidence has been submitted to reopen a 
service connection claim for varicose veins and the claim is 
reopened.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claims of entitlement to service connection for hearing loss, 
a back condition, a right ankle disorder, tinea versicolor, 
and varicose veins.  In light of the Board's decision, the 
entire record must be reviewed on a de novo basis.  Upon 
review, however, the evidence is insufficient to decide the 
claims.

Hearing Loss

The veteran contends that he was exposed to acoustic trauma 
in service, including noise from generators and heavy wheel 
vehicles.  The DD-Form 214 shows his military occupational 
specialty was Wheel Vehicle Mechanic.  The veteran is 
competent to testify as to that which he experiences, and the 
Board does not find reason to doubt his credibility.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. 
Gober, 10 Vet. App. 488 (1997).   Thus, in-service exposure 
to acoustic trauma is established.  

A post-service medical record dated in December 1994 shows a 
diagnosis of hearing loss and notes that the veteran reported 
hearing loss for the past 40 years.  There is no medical 
opinion, however, on the etiology of the veteran's hearing 
loss.  The veteran mentioned in the Board hearing that a 
private doctor related his current hearing loss to service, 
but this medical opinion is not reflected in the claims file.  
As VA is on notice that such information exists, VA should 
make reasonable efforts to obtain the records.  See 38 C.F.R. 
§ 3.159(c)(1).  

The veteran also has not been afforded an appropriate VA 
examination for the purposes of securing the requisite 
medical opinion, regarding the service connection claim for 
hearing loss.  VA has the duty to secure an examination or 
opinion if there is competent evidence of record that the 
claimant has a current disability, which may be associated 
with service, but the record does not contain sufficient 
medical evidence to make a decision on this claim. 38 
U.S.C.A. § 5103A(d).  Accordingly, the Board finds that a 
medical examination is necessary.

Back condition

The veteran reported that he injured his back in 
approximately April 1956, when he slipped and fell from about 
11 feet.  The veteran is competent to testify as to symptoms 
and the Board does not find reason to doubt his credibility.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The veteran's wife 
also testified that she knew the veteran before he went into 
service and that he had no problems with his back but that 
after service, she noticed a back problem.  An in-service 
injury to the back thus is established.  

After service, a statement from a private physician showed 
treatment for low back pain in 1971 and 1973.  A statement 
from a private physician dated in July 2003 and August 2003 
also notes that the veteran has had chronic back pain, which 
the veteran felt started in 1956 in France and in a truck 
accident in 1957.  In order to resolve the claim, it needs to 
be determined whether any back disability the veteran has is 
related to service.  The veteran has not been afforded an 
appropriate VA examination for the purposes of securing the 
requisite medical opinion, regarding the service connection 
claim for a back condition.  VA has the duty to secure an 
examination or opinion if there is competent evidence of 
record that the claimant has a current disability, which may 
be associated with service, but the record does not contain 
sufficient medical evidence to make a decision on this claim. 
38 U.S.C.A. § 5103A(d).  Accordingly, the Board finds that a 
medical examination is necessary.

Right ankle disorder

The veteran testified that he severely twisted his right 
ankle during basic training and that when he graduated from 
basic training, his ankle was still pretty sore.  He further 
testified that during active duty service his ankle remained 
sore and continued to bother him presently.  As the veteran 
is competent to testify as to his symptoms and the Board does 
not find reason to doubt his credibility, an in-service 
injury to the ankle is established.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997).  

Post-service records show the veteran fractured his right 
ankle in 1979.  The physician noted that there was evidence 
of an old fracture to the right ankle.  A statement from a 
private physician dated in July 2003 and August 2003 noted 
that the veteran had a right ankle injury in service and re-
injured it after service and that another private physician 
had noted that the ankle had been injured previously in the 
1950's.  As the evidence shows an in-service injury to the 
ankle and post-service findings of chronic pain, the 
determinative issue is whether these are related.  The 
veteran has not been afforded an appropriate VA examination 
for the purposes of securing the requisite medical opinion, 
regarding the service connection claim for right ankle 
strain.  VA has the duty to secure an examination or opinion 
if there is competent evidence of record that the claimant 
has a current disability, which may be associated with 
service, but the record does not contain sufficient medical 
evidence to make a decision on this claim. 38 U.S.C.A. § 
5103A(d).  Accordingly, the Board finds that a medical 
examination is necessary.

Tinea versicolor

The veteran reported that he was diagnosed with a skin rash 
in service and was told it would remain with him throughout 
his lifetime.  His wife also testified that she had seen the 
tinea versicolor since 1958.  The veteran is competent to 
testify as to his symptoms, and the Board does not find 
reason to doubt his credibility.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 Vet. App. 
488 (1997).   Thus, an in-service skin rash is established. 

After service, private medical records show treatment for 
tinea versicolor of the chest and ecchymosis of the left 
cheek in 1972.  A statement from a private physician dated in 
July 2003 and August 2003 notes that the veteran had a 
chronic rash, recurring since approximately 1956.  In order 
to resolve this claim, it needs to be medically determined 
whether the post-service findings of tinea versicolor are 
related to in-service findings of skin rash.  The veteran has 
not been afforded an appropriate VA examination for the 
purposes of securing the requisite medical opinion, regarding 
the service connection claim for tinea versicolor.  VA has 
the duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim. 38 U.S.C.A. § 5103A(d).  Accordingly, 
the Board finds that a medical examination is necessary.  

Varicose veins

The veteran reported that he first noticed his varicose veins 
in service and had to be reassigned because jumping down from 
the trucks was aggravating his varicose veins.  His wife also 
testified that she remembered him telling her about his in-
service surgery on his legs. The veteran is competent to 
testify as to his symptoms, and the Board does not find 
reason to doubt his credibility.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 Vet. App. 
488 (1997).   Thus, in-service varicose veins are 
established.  

After service, a private medical records notes that the 
veteran had a surgery for varicose veins in 1957 and vascular 
ligation in 1970.  A statement from a private physician dated 
in July 2003 and August 2003 notes that the veteran had 
surgery on his right leg in 1957 for varicose veins and 
continued to have problems.  In order to resolve this claim, 
it needs to be medically determined whether the post-service 
findings of varicose veins are related to service.  The 
veteran has not been afforded an appropriate VA examination 
for the purposes of securing the requisite medical opinion, 
regarding the service connection claim for varicose veins.  
VA has the duty to secure an examination or opinion if there 
is competent evidence of record that the claimant has a 
current disability, which may be associated with service, but 
the record does not contain sufficient medical evidence to 
make a decision on this claim. 38 U.S.C.A. § 5103A(d).  
Accordingly, the Board finds that a medical examination is 
necessary. 



Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  All VCAA requirements must be 
contained in one letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  Make reasonable efforts to obtain the 
proper release forms and any available 
records from Audiologist Karen Byrnes at 
Southwest Hearing Services, 816 South 
Fifth Street, Montrose, Colorado, 81401.  
If the release forms are obtained, ensure 
that a response is received from the 
audiologist.

3.  After completion of #1 and #2, provide 
appropriate VA examinations for the 
purpose of obtaining opinions on the 
nature, etiology, severity, and dates of 
onset of any current hearing loss, right 
ankle disorder, low back disorder, tinea 
versicolor, and varicose veins.  The 
claims folder must be made available to 
the examiners for review before the 
examination.  The examiners should review 
the claims file prior to providing the 
opinions.  Specifically, the examiners 
should do the following:

(a)  Provide an opinion as to whether it 
is very likely, as likely as not, or 
highly unlikely, that the veteran's 
hearing loss disability is related to 
service.  

(b)  Provide an opinion as to whether it 
is very likely, as likely as not, or 
highly unlikely, that the veteran has a 
back disorder related to service.  

(c)  Provide an opinion as to whether it 
is very likely, as likely as not, or 
highly unlikely, that the veteran has a 
right ankle disorder related to service. 

(d)  Provide an opinion as to whether it 
is very likely, as likely as not, or 
highly unlikely, that the veteran's tinea 
versicolor is related to service.  

(e)  Provide an opinion as to whether it 
is very likely, as likely as not, or 
highly unlikely, that the veteran's 
varicose veins are related to service.  

The examiners must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiners should indicate 
so and provide an explanation.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on his claims for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


